Citation Nr: 1500756	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-20 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from August 1967 to November 1969.  He was awarded a Combat Infantryman Badge among his other awards and decorations.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the RO in Milwaukee, Wisconsin. The Veteran sent additional evidence in November 2011 to consist of a lay statement providing argumentation in furtherance of his claim, for which the RO denoted waiver of initial jurisdiction thereby permitting acceptance into the record. See 38 C.F.R. §§ 20.800, 20.1304 (2014). 

The Virtual VA paperless claims processing system contains the designated representative's written brief presentation, with the remainder of the documents in that file being either irrelevant or duplicative of the existing evidence.  The Veterans Benefits Management System (VBMS) does not contain any documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Review of the record reveals that acoustic trauma in service was conceded.  It was considered in the opinion offered on examination that tinnitus was likely related to such exposure in service.  It was considered not significant however, in the onset of the hearing loss, without further explanation, other than normal findings at separation.  It is unclear whether nerve damage that might cause tinnitus, might also be related to the hearing loss recently found.  As a result, additional examination is in order.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran complete a medical authorization form to obtain any additional records pertaining to diagnosis and treatment of hearing loss since discharge from service, up until the present timeframe. Then obtain the records identified based on the information provided. If any of the requested records are unavailable, clearly document this fact and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2. Then schedule the Veteran for another VA audiological examination. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, including audiometric testing, and all findings should be set forth in detail. The examiner should determine opine as to whether the Veteran's diagnosed bilateral hearing loss is at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's military service based on acoustic trauma from verified combat service in Vietnam.

In providing the requested opinion the current examiner should review the March 2009 VA audiological examination.  It should be noted whether the type of hearing loss found is consistent with acoustic trauma, as opposed to infection, advancing age, or other cause.  If other etiology of the hearing loss can be determined from the evidence that should be set out.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Then review the claims file. If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4. Then readjudicate the matter on appeal based upon all evidence of record. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).


